United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1080
                         ___________________________

                      Milagro Del Blanco De Guevara, et al.

                             lllllllllllllllllllllPetitioners

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                    ____________

                          Submitted: December 12, 2018
                             Filed: March 21, 2019
                                 ____________

Before LOKEN, MELLOY, and ERICKSON, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Milagro Del Carmen Blanco de Guevara and her two minor children, natives
and citizens of El Salvador, entered the United States in 2015 without inspection.
The Department of Homeland Security (“DHS”) initiated removal proceedings. De
Guevara conceded removability and applied for asylum, withholding of removal, and
protection under the Convention Against Torture, with her children as derivative
applicants. After a hearing at which de Guevara testified, the Immigration Judge (IJ)
denied relief on multiple grounds -- de Guevara’s testimony was not credible, she
failed to articulate a particular social group on which to base a claim of asylum, she
failed to prove past persecution or a well-founded fear of future persecution, and she
failed to show that the government of El Salvador was unable or unwilling to control
alleged persecution by criminal gangs. The Board of Immigration Appeals (BIA)
affirmed in a thorough opinion. De Guevara petitions for review of the BIA’s final
agency action. We conclude that the BIA’s decision was “supported by reasonable,
substantial, and probative evidence on the record considered as a whole” and
therefore deny the petition for review. I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481
(1992), quoting 8 U.S.C. § 1105a(a)(4) (standard of review).

       After de Guevara’s husband came to the United States in 2011, she continued
to raise her children in El Salvador in the same village as her parents and sister. De
Guevara testified at the hearing that in October 2015, she received a phone call and
then a letter from the gang “Mara 18” demanding $1500 and threatening to kill de
Guevara or her children. She reported to the police but did not show them the letter
because “if you go to the police, they are going to kill you.” Instead, de Guevara left
El Salvador and entered the United States with her children.

       The IJ found de Guevara’s testimony not credible because she gave a materially
inconsistent explanation of her fear of returning to El Salvador in a sworn statement
to the Border Patrol and in a subsequent “credible fear” interview at the asylum
office. The BIA ruled that this credibility finding was not clearly erroneous. We
“defer to the IJ’s credibility findings if they are supported by a specific, cogent reason
for disbelief,” as they are in this case. Alemu v. Gonzalez, 403 F.3d 572, 574 (8th
Cir. 2005) (quotation omitted). However, it is not clear that the inconsistencies,
though material, “are at the heart of the asylum claim.” Sheikh v. Gonzales, 427 F.3d
1077, 1080 (8th Cir. 2005) (quotation omitted). Therefore, like the BIA we will also
review the merits of that claim.



                                           -2-
       The Attorney General may grant asylum to an alien “who is unable or unwilling
to return to her home country ‘because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion.’” Alemu, 403 F.3d at 574, quoting 8 U.S.C.
§ 1101(a)(42); see 8 U.S.C. § 1158(b)(1).

        The BIA concluded that the harm de Guevara suffered -- being threatened by
a phone call and letter from a gang demanding money -- “did not constitute past
persecution.” We agree. See, e.g., La v. Holder, 701 F.3d 566, 571 (8th Cir. 2012).
Having failed to prove past persecution, de Guevara must prove a fear of future
persecution that is both objectively and subjectively well-founded. See Tawm v.
Ashcroft, 363 F.3d 740, 743 (8th Cir. 2004). The BIA noted that de Guevara “did not
testify to any ongoing threats or evidence that anyone still seeks to harm her.” She
testified that no member of her family has ever been harmed, and that her family
remains unharmed in the village from which she fled. A generalized fear of gang
violence is not a basis for asylum. See Constanza v. Holder, 647 F.3d 749, 754 (8th
Cir. 2011). On this record, substantial evidence supports the BIA’s ultimate finding
that De Guevara failed to prove that she has a well-founded fear of future persecution
if removed to El Salvador.

       The BIA further determined that de Guevara failed to prove persecution on
account of membership in a “particular social group.” “[W]e give Chevron deference
to the BIA’s reasonable interpretation of this ambiguous statutory phrase.” Cinto-
Velasquez v. Lynch, 817 F.3d 602, 606 (8th Cir. 2016). In a pair of cases decided on
February 7, 2014, the BIA clarified its long-standing interpretation:

      [A]n applicant for asylum or withholding of removal seeking relief
      based on “membership in a particular social group” must establish that
      the group is (1) composed of members who share a common immutable
      characteristic, (2) defined with particularity, and (3) socially distinct
      within the society in question.

                                          -3-
Matter of M-E-V-G, 26 I. & N. Dec. 227, 237 (BIA 2014); see Matter of W-G-R, 26
I. & N. Dec. 208 (BIA 2014).1 “Persecutory conduct aimed at a social group cannot
alone define the group, which much exist independently of the persecution.” Matter
of W-G-R at 215. Thus, to warrant a discretionary grant of asylum, an applicant must
“demonstrat[e] the existence of a cognizable particular social group, [her]
membership in that part particular social group, and a risk of persecution on account
of [her] membership in the specified particular social group.” Id. at 223 (emphasis
omitted).

       On appeal, de Guevara argues the BIA erred in ruling she failed to prove past
persecution on account of her membership in two particular social groups,
“Salvadoran female heads of households” and “vulnerable Salvadoran females.”2 The
BIA ruled that “Salvadoran female heads of households” is not a cognizable
particular social group “because it lacks social distinction and particularity”:

      The respondent’s proposed group is too broad and amorphous to meet
      the particularity requirement. The respondent did not show that ‘head
      of household’ has a commonly accepted definition with Salvadoran
      society, nor is such condition necessarily immutable. . . . The respondent
      also did not establish that such group is socially distinct. The
      respondent’s testimony that her neighbors knew she was living without
      a male companion is not sufficient to establish that society views her
      proposed social group as distinct.


      1
        Remanded on other grounds, Reyes v. Lynch, 842 F.3d 1125 (9th Cir. 2016),
cert. denied, 138 S. Ct. 736 (2018).
      2
       The BIA did not address the particular social group, “vulnerable Salvadoran
females,” because de Guevara “does not pursue that claim on appeal.” Though de
Guevara argues the merits of the issue to this court, she does not claim the BIA
procedurally erred. Thus the issue was not properly preserved. The IJ rejected the
claim on the merits, concluding that “[t]he definition of ‘vulnerable’ is open to
interpretation, thus, rendering it less than distinct for purposes of social groups.”

                                         -4-
       On appeal, de Guevara argues that El Salvador country reports document that
women “are targeted by gangs for violence and extortion,” and she “has personally
experienced the dangers of living as a single woman in these conditions.” But this
is not evidence that “female heads of households” are recognized in El Salvador
society as a particular, socially distinct group. Thus, the BIA did not err in ruling that
de Guevara failed to prove persecution on account of membership in a particular
social group.

      For these reasons, the BIA’s decision to deny the asylum claims of de Guevara
and her children is supported by substantial evidence on the administrative record as
a whole. As petitioners relied on the same facts to support their claims for
withholding of removal and relief under the Convention Against Torture, claims they
have not separately argued in their petition for review, denial of the claim for asylum
forecloses these other claims. See Martin Martin v. Barr, No. 18-1059, 2019 WL
1031408, at *3 (8th Cir. Mar. 5, 2019). Accordingly, we deny the petition for review.
                       ______________________________




                                           -5-